NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Argued October 9, 2014
                               Decided October 28, 2014

                                        Before

                          WILLIAM J. BAUER, Circuit Judge

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

No. 13‐3247

SALVATORE ZICCARELLI,                    Appeal from the United States District Court
    Plaintiff‐Appellant,                 for the Northern District of Illinois,
                                         Eastern Division.
      v.
                                         No. 11 C 4909
THOMAS J. DART, Sheriff of Cook
County, Illinois, and COOK COUNTY,       George M. Marovich,
ILLINOIS,                                Judge.
     Defendants‐Appellees.

                                      O R D E R

       Salvatore Ziccarelli, who is white, works for the Cook County Sheriff’s
Department as a guard at the county jail. He sued the sheriff (and the county as
indemnitor, see 745 ILCS 10/9‐102) alleging that younger, female, and non‐white guards
were treated more favorably, and that he suffered retaliation when he complained to
supervisors about the unequal treatment. The district court granted summary judgment
for the defendants, reasoning that Ziccarelli, who relied on the indirect method of
McDonnel Douglas Corp. v. Green, 411 U.S. 792 (1973), had not established a prima facie
No. 13‐3247                                                                           Page 2

case of discrimination or retaliation. That conclusion is correct. Ziccarelli did not
identify anything but trivial distinctions between himself and his coworkers, nor did he
identify any adverse action taken in response to his complaints of unfair treatment.
No jury could find from the evidence that Ziccarelli was treated less favorably than
other guards or that he suffered retaliation.

       Unless otherwise noted, the following facts are undisputed and presented in the
light most favorable to Zicarrelli. Arizanovska v. Wal‐Mart Stores, Inc., 682 F.3d 698, 702
(7th Cir. 2012); SMS Demag Aktiengesellschaft v. Material Sci. Corp., 565 F.3d 365, 368 (7th
Cir. 2009). 

       Ziccarelli has worked at the jail for 25 years. In April 2009 he began submitting
grievances complaining that he was receiving too few “lunch premiums.” “Lunch
premiums” are given if guards must work through their lunch break when the jail is
understaffed. Guards working through lunch have the option of being paid time‐and‐a‐
half for that hour or receiving an hour of compensatory or vacation time. A month
before he submitted his first grievance, Ziccarelli saw the timecard of a less‐senior
Hispanic guard who, he alleged, received significantly more premiums. Ziccarelli
complained to his superiors, who directed his scheduling supervisors to give Ziccarelli
more opportunities to earn premiums.

       The same day that Ziccarelli filed one of his grievances, April 13, 2009, he was
written up for losing his utility belt. He had forgotten the belt in the employee
washroom after becoming ill on shift, and although equipment losses are to be reported
within 72 hours, Ziccarelli waited 5 days. Initially he was suspended for 5 days, but a
successful appeal reduced that sanction to a written reprimand (which eventually was
removed from his file).

       In May 2009 Ziccarelli repeatedly telephoned another guard on shift to ask about
his lunch premiums. That guard formally complained that Ziccarelli’s calls were
harassing, and then a year later Ziccarelli submitted a grievance asserting that the guard
had been pressured into complaining. Ziccarelli was never disciplined for this incident,
and the other guard conceded later that perhaps “harassment” was too strong a word to
describe the situation.

      A few months after the “harassment” incident, in August 2009, Ziccarelli was
ordered to complete the paperwork of a younger, female, Hispanic guard. Then in
October 2009, Ziccarelli wrote a letter that he and other guards signed; the letter asserts
No. 13‐3247                                                                           Page 3

that a younger, female, black guard was receiving easier assignments. The next day
Ziccarelli filed another grievance accusing a supervisor of retaliating for the letter by
calling the “anonymous author” a coward and using profanity during roll call. At some
point in 2009, Ziccarelli was transferred from Division 2 to Division 5 because of
purported harassment and favoritism. He says he received more lunch premiums after
the transfer.

       Prior to his transfer Ziccarelli also complained to a supervisor that, effectively, he
was being assigned more “cross‐watching” duties than other guards. Cross‐watching
means observing two tiers of inmates without a partner. Ziccarelli explained that
whenever he was partnered with a female guard, she invariably would be called away
to other assignments, leaving him to cross‐watch for most of his shift. Indeed, there
were some areas that female guards routinely were not assigned to protect inmate
privacy (if they were undressed), but the male guards watching these areas still had
backup. Moreover, the practice of cross‐watching is not prohibited, and Ziccarelli was
working in the minimum security area of the jail.

       Before his transfer Ziccarelli also concluded that he was being denied a normal
rotation of job assignments, though he never filed a grievance about it. Standard
practice is to rotate guards into new positions every 90 days. Ziccarelli felt he was being
kept in positions with greater inmate contact for longer periods than other guards.

       Ziccarelli filed an administrative charge of discrimination with the Equal
Employment Opportunity Commission and Illinois Department of Human Rights in
October 2009. In July 2011 he filed this action claiming that the Sheriff’s Department had
discriminated against him based on his age, race, and sex and then retaliated after he
complained. See 42 U.S.C. § 2000e‐5(f)(1); 29 U.S.C. § 626(c)(1). He alleged that the
Department had denied him lunch premiums, given him more‐difficult job rotations,
and forced him to guard a higher number of inmates. He further alleged that the
Department had retaliated against him by pressuring his coworker to accuse him of
harassment, unfairly disciplining him for losing his utility belt, and making him
complete another guard’s paperwork.

       In granting summary judgment for the Sheriff’s Department, the district court
concluded that a jury could not reasonably find from the evidence that Ziccarelli had
been treated adversely or that similarly situated employees outside his class were
treated more favorably. 
No. 13‐3247                                                                          Page 4

       For the lunch premiums, the district court compared the totals for Ziccarelli and
four other guards and concluded that the numbers do not raise an inference of adverse
or unequal treatment. No younger guard had received more premiums than Ziccarelli.
One female guard had bested him by six premiums over a 22‐month period, as had two
male Hispanic guards during that same period. A jury could not reasonably find, the
court reasoned, that a deficit of 6 premiums in 22 months constituted a materially
adverse employment action.

        For the job rotations, the district court noted that Ziccarelli had not identified a
younger or non‐white guard for comparison, eliminating any finding of age or race
discrimination. Ziccarelli had offered some evidence that a female guard was not
rotated out of her “easier” job during the same time that he remained in place for more
than 90 days. The district court concluded, however, that Ziccarelli could not prevail on
a claim of sex discrimination because, the court reasoned, he is arguing “reverse
discrimination,” but lacks additional evidence of “background circumstances”
suggesting that the Sheriff’s Department discriminated against men. See Garofalo v.
Village of Hazel Crest, 754 F.3d 428, 439 (7th Cir. 2014).

      Regarding cross‐watching, the district court reasoned that Ziccarelli had not
produced evidence that guards outside his protected classes were treated more
favorably or were asked to perform safer or easier tasks.

       Finally, on Ziccarelli’s retaliation claims, the district court concluded that he
lacked evidence of adverse treatment because the written reprimand for losing his belt
had been removed from his file. Similarly, his coworker’s accusation of harassment had
never led to disciplinary action, so it was not adverse.

       Ziccarelli moved for reconsideration, but the district court denied that motion
with the explanation that the plaintiff simply was rehashing his previous contentions,
save for one new one that could have been, and should have been, made in opposition
to the Department’s motion for summary judgment.

       On appeal Ziccarelli has abandoned his claim of age discrimination but 
challenges the grant of summary judgment for the Sheriff’s Department on his claims of
sex and race discrimination. These claims rest on his allegations of unfair treatment in
allocating lunch premiums, allotting cross‐watching duties, and rotating job
assignments. Ziccarelli also challenges the grant of summary judgment on his claim of
No. 13‐3247                                                                            Page 5

retaliation; he says that the purported denial of lunch premiums also is evidence of
retaliation.

        A prima facie case of discrimination includes four elements, among them that the
plaintiff suffered an adverse employment action. See Andrews v. CBOCS West, Inc., 743
F.3d 230, 234–35 (7th Cir. 2014); Lewis v. City of Chicago, 496 F.3d 645, 653 (7th Cir. 2007).
This element helps to distinguish meritorious claims of discrimination from lawsuits
about trivial personnel matters. See Dass v. Chicago Bd. of Educ., 675 F.3d 1060, 1069–70
(7th Cir. 2012); Lewis, 496 F.3d at 653. To have satisfied this element of his prima facie
case, Ziccarelli needed evidence of “some quantitative or qualitative change in the terms
or conditions of his employment or some sort of real harm.” Atanus v. Perry, 520 F.3d
662, 675 (7th Cir. 2008) (internal quotation marks and citation omitted). Examples of
adverse employment actions might include reduced benefits, a transfer that diminishes
career prospects, or a job placement that subjects an employee to unsafe or significantly
negative conditions. Chaib v. Indiana, 744 F.3d 974, 981 (7th Cir. 2014); Nagle v. Vill. of
Calumet Park, 554 F.3d 1106, 1114, 1119 (7th Cir. 2009). Ziccarelli’s case presents nothing
of the sort.

        First, Ziccarelli argues that the district court erred in concluding that the six‐
premium deficit was not an adverse employment action. Lower pay or benefits can be
an adverse employment action, Harper v. Fulton Cnty., Ill., 748 F.3d 761, 767 n.5 (7th Cir.
2014), but we have distinguished between pay that employees are entitled to and pay
within the employer’s discretion, Lewis, 496 F.3d at 653–54; Hunt v. City of Markham, Ill.,
219 F.3d 649, 654 (7th Cir. 2000); Rabinovitz v. Pena, 89 F.3d 482, 488–89 (7th Cir. 1996).
The distinction is useful in deciding if a pay disparity or change in pay was sufficiently
material to qualify as adverse action. Lewis, 496 F.3d at 654. Broadly, if pay differences
result from “sporadic,” “discretionary” payments that the plaintiff could not count on,
rather than from an expected component of the plaintiff’s salary, then the denial was
not adverse. See Lewis, 496 F.3d at 653–54; Fyfe v. City of Fort Wayne, 241 F.3d 597, 602–03
(7th Cir. 2001). As pointed out in Hunt, issues of discretionary payments and “the
principle of de minimis non curat lex” often are intertwined “to place such denials
beyond the reach of employment discrimination statutes.” 219 F.3d at 654. The guards
at the jail surely had no expectation of working only on days when the facility was
understaffed, and Ziccarelli does not dispute that he was not entitled to lunch
premiums. Premiums can be distributed by seniority, although the record is unclear
whether this was the consistent practice. But no matter how they were distributed,
premiums were not available as a matter of right, but only when the jail was
shorthanded.
No. 13‐3247                                                                           Page 6

        Ziccarelli ignores this basic point. The parties’ and district court’s comparisons of
total lunch premiums allotted to Ziccarelli and other guards neglect to analyze whether
Ziccarelli even was eligible for a premium when another guard received one, not to
mention that the totals do not account for the guards’ different shifts and assignments.
See Cisneros v. City of Chicago, 2002 WL 31356404, at *3,*6–7 (N.D. Ill. 2002) (Department
of Aviation worker alleging discriminatory denial of overtime had to account for
Collective Bargaining Agreement that limited days when she was eligible to work extra
shifts, and could not make comparison to coworker who worked at different facility for
part of year in question).

       After engaging in discovery, Ziccarelli managed to identify five dates in 2009
when, he says, he was denied a lunch premium: April 13, May 7, May 8, August 6, and
August 9. In his administrative charge of discrimination, he also alleged that he was
denied a premium on March 24, 2009. Ziccarelli’s payroll records show that he wasn’t
even working on May 8, 2009. On appeal, Ziccarelli still offers Anna DeJesus and
Enrique Cruz as similarly situated employees who were treated more favorably. Even
assuming that DeJesus and Cruz were in positions with the same operational needs and
were chosen over Ziccarelli (an assumption for which there is no evidence), neither
guard received a lunch premium on March 24, April 13, August 6, or August 9. Cruz
received a premium on May 7, when Ziccarelli and DeJesus didn’t receive one. But an
examination of the roster sheet and payroll records for May 7 indicates that Ziccarelli
wasn’t on the same watch as Cruz.

       So Ziccarelli’s evidence raises no inference of adverse treatment relative to his
chosen comparators. More importantly, a difference of 6 premiums over 22 months is
negligible. Assuming that the hourly wages of the guards are as listed in Appendix A of
the Collective Bargaining Agreement, this deficit would total between $172.53 and
$345.06 (6 premiums, paid at time‐and‐a‐half, would equal 9 hours paid at an hourly
wage between $19.17 and $38.34). This is hardly the “chasm” Ziccarelli alleges. It does
not rise to the level of adverse action under Title VII.

        This also resolves Ziccarelli’s claim of retaliation. While adverse actions in the
retaliation context are not limited to acts that affect the terms and conditions of
employment, the acts must still be more than trivial. Thompson v. N. Am. Stainless LP,
562 U.S. 170, 868 (2011); Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006);
Henry v. Milwaukee Cnty., 539 F.3d 573, 586–87 (7th Cir. 2008). This is trivial. 
No. 13‐3247                                                                         Page 7

        Even weaker is Ziccarelli’s evidence that as a male he was forced to cross‐watch
more frequently and rotated to new positions less frequently than other guards.
Ziccarelli points to what he views as preferential treatment given female guards. But his
views are subjective, and subjective impressions about the desirability of particular
work assignments, without more, are insufficient. Nagle, 554 F.3d at 1114, 1117. For
rotation assignments, Ziccarelli’s evidence is limited to his own subjective beliefs that
other assignments were easier and given to female guards, and the deposition
testimony of one guard who opined that some rotations were perceived as “cush”
positions and seemed to be occupied by women. Even assuming that some rotations are
less desirable, being assigned a less‐desirable rotation doesn’t rise to the level of a
significant negative change in work conditions when other guards share these same
rotations and job duties. Nagle, 554 F.3d at 1120 (strip mall and senior liaison
assignments not adverse actions where other officers also performed same duties);
Stephens v. Erickson, 569 F.3d 779, 791–92 (7th Cir. 2009) (allegedly less‐desirable duties
not adverse when other accident adjusters also performed same duties). Ziccarelli offers
the same subjective statements and deposition testimony as evidence that he was
assigned more cross‐watching duties. Again, Ziccarelli offered no evidence to show that
cross‐watching is anything but a normal part of a jail guard’s job.

       Ziccarelli’s final contention on appeal is that the district court erred in denying
his motion for reconsideration, which, he says, was rejected on the ground that the
motion included a new argument that could have been presented in response to the
Sheriff’s Department’s motion for summary judgment. But other than disagreeing with
the court that his postjudgment motion included a new argument, Ziccarelli does not
say how he was harmed by the court’s “mistake.” His motion simply repeated
arguments made previously, and it was not an abuse of discretion to deny it. 

                                                                              AFFIRMED.